DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 11/4/20.  Claim 20 is cancelled; claims 1-2, 8, 16 are amended; claims 1-19 are pending.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the ride surface comprises a multiple curvatures across a second cross section of the waterslide feature, the multiple curvatures including two concave and a convex shape, wherein the convex shape of the multiple curvature of the ride surface extends into and creates an edge of the elevated portion” (claim 2), “ride surface for the potential arcuate travel path is under a level of surface of the body of water” (claims 8, 16), “wherein the body of water is a lake” (claim 13), “wherein at least a portion of the wall extends above the surface of the body of water” (claim 14), and “wherein the waterslide feature comprises a wall connected with the ride surface, wherein at least a portion of the body of water is permitted to flow over the wall and make contact with the ride surface” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
3.	Claim 2 is objected to because of the following informalities: “the ride surface comprises a multiple curvatures” should be amended to “the ride surface comprises multiple curvatures”.  Appropriate correction is required. The amendment will be entered After Final. 
Claim 18 is objected to because of the following informalities: “a surface of the body of the water” should be amended back to “the surface of the body of water”.  Appropriate correction is required. Examiner notes the previously applied 112(b) rejection for lack of antecedent basis was in error as parent claim 16 establishes “a surface of the body of water”. Applicant’s original claim language was correct; examiner apologizes for this oversight. The amendment will be entered After Final. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following recitation of claim 2 is not supported by the specification as originally filed: “the ride surface comprises a multiple curvatures across a second cross section of the waterslide feature, the multiple curvatures including two concave and a convex shape, wherein the convex shape of the multiple curvature of the ride surface extends into and creates an edge of the elevated portion”. The detailed description does not discuss curvatures. Presumably, applicant is relying on Fig. 3 Section B-B, which, arguably, shows two concave and a convex shape, wherein the concave shape of the curvature extends into and creates an edge of the elevated portion. However, Fig. 3 Section B-B does not show multiple curvatures across a 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the ride surface for the potential arcuate travel path is under a level of the surface of the body of water” is unclear and indefinite. A level of the surface of a body of water is consistently changing and determining its precise level is not ascertainable to the degree required by 112(b). It is recommended to use phrasing such as being located “fully ... under water” as set forth in specification. Claims 9-15 and 17-19 are rejected based on their respective dependencies to 8 and 16. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

7.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2017/0106295) in view of Hagerty (US Pub. No. 2002/0098895). 
As per claim 1, Hunter teaches a waterslide feature 100 comprising: an entrance 104 configured to receive a rider; an exit 106 configured to discharge the rider (paragraphs [0056]-[0058]); a ride surface 120 extending between the entrance 104 and exit 106 and configured to support and cause the rider to travel along an arcuate travel path from the entrance 104 to the exit 106 (Fig. 1A; paragraph [0075]). Hunter further teaches a wall portion 122 “outer lip” connected with the ride surface 120 and adjacent the entrance 104 and the exit 106 (Fig.’s 1A-D – paragraph [0087) but does expressly teach wherein this portion is elevated above the ride surface such that the arcuate travel path extends at least partially around an exterior of the elevated portion. However, Hagerty, directed to the analogous art of waterslides, teaches the following features an elevated portion (“outside runway rail 23”, “wall 25”) connected with a ride surface 20 and elevated above the ride surface 20 (“substantially elevated”) such that an arcuate travel path extends at least partially around an exterior of the elevated portion (Fig. 2; paragraph [0015] – “ride slightly up the wall 25, as in a banked turn”). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to incorporate the elevated portion of Hagerty into Hunter for the expected purpose of providing “a toboggan-like ride”. The proposed modification is considered to have a reasonable 
In this first embodiment, Hunter does not expressly teach wherein the ride surface is at least partially formed of a transparent material permitting the rider to see through the transparent material. However, in an alternative embodiment, Hunter teaches the following to be known in the art: a ride surface that is at least partially formed of a transparent material 504/506 permitting the rider to see through the transparent material (paragraphs [0099]-[0100]; Fig. 5A). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to incorporate these features into the first embodiment to provide visibility for riders to see outside the flume into external environment. Moreover, potential guests can see into the flume, garnering enthusiasm for the ride.  
As per claims 3-4, Hunter teaches wherein the ride surface is shaped in the form of a bowl (Fig.’s 1A-1C).  To the extent that Fig.’s 4A - 4C of applicant’s drawings teach a spherical riding surface (see paragraph [0042] of applicant’s PG Pub), Hunter, at Fig’s 2A-3D, will also be construed as teaching a ride surface shaped in the form of a sphere.  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize these sphere ride surfaces to permit different arcuate travel paths with increased curvature (paragraph [0091]). Supplemental to this, the shape of the riding surface is considered an obvious design choice that applicant’s specification does not provide criticality to.  Per MPEP 2144.05 - In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration 
As per claim 5, Hunter teaches wherein the ride surface 120 is curved along the length of the arcuate travel path (Fig.’s 1A-1C).  
As per claims 6-7, Hunter teaches wherein a first part 504/506 of the ride surface is more transparent than a second part of the ride surface, wherein the first part of the ride surface is made of a different material than the second part of the ride surface (paragraphs [0025]; [0100]). The motivation to combine is the same as stated above in the rejection of claim 1.  
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2017/0106295) in view of Hagerty (US Pub. No. 2002/0098895) and further view of Rouchard (US Pat. No. 4,149,710).
As per claim 2, Hunter teaches wherein the ride surface 120 comprises a concave curvature across a fist cross section (paragraph [0068] – “convex or concave, in whole or in part”).  Hunter further teaches wherein the ride surface 120 can be “helical” (paragraph [0068]) but does not expressly teach the second cross section comprising multiple curvatures across a second cross section of the waterslide feature, the multiple curvatures including two concave and a convex shape, wherein the convex shape of the multiple curvature of the ride surface extends into and creates an edge of the elevated portion. However, Fig. 7 of Rouchard, directed to the analogous art of water slides, teaches the following features to be known in the art: multiple ride surface curvatures comprising two concave and a convex shape.  Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the multiple curvatures of the riding surface for the expected purpose of providing In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. To this end, as applicant does not provide criticality to the convex shape, the claimed configuration is considered an obvious matter of design choice

9.	Claims 8-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dolphin Plunge (“Dolphin Plunge Body Slide Both Slides (HD POVS) Aquatica Seaworld Water Park Orland” – uploaded 1/16/2013 by Attraction Spot; https://www.youtube.com/watch?v=jYLTzXLyRB8) (hereinafter “Dolphin Plunge”) in view of Hunter (US Pub. No. 2012/0277011)(hereinafter “Hunter 2012”).
As per claim 8, Dolphin Plunge teaches a waterslide comprising: a body of water; and a waterslide feature including: an entrance, an exit, and a ride surface connecting the entrance and the exit, wherein a rider is configured to travel from the entrance to the exit by riding along an travel path on the ride surface, wherein the waterslide feature is at least partially disposed 
Dolphin Plunge does not expressly teach wherein the path is “arcuate” as claimed, or wherein a width of the ride surface changes along the arcuate travel path as claimed. However, Hunter 2012, directed to the analogous art of waterslides, expressly teaches such features as a ride path 28 configured for the rider to travel in an arcuate path wherein a width of the ride surface changes along the arcuate travel path to create an enlarged area for a potential arcuate travel path of the rider of about a full 360 degrees are known in the art (Fig. 1; paragraph [0055]; See also claim 15). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the bowl like water feature of Hunter into the submerged section of Dolphin Plunge.  The proposed modification is considered to have a reasonable expectation of success since Hunter contemplates the use of a “complete enclosed” sphere (paragraph [0057]). Regarding the positioning of the arcuate path, Dolphin Plunge teaches the rider travel path to be positioned under a level of the surface of the body of water. To have put the arcuate path/sphere portion under the body of water would have been obvious to one ordinary skill in the art at the time of applicant’s effective filing. Submerged riding is a defining feature of the Dolphin Plunge. Since the arcuate path of Hunter 2012 permits 360 degree travel, the chances of a rider viewing a dolphin is improved as the rider has panoramic views. 
As per claim 9, Dolphin Plunge teaches wherein the ride surface is at least partially formed of a transparent material, at least a portion of the transparent material being positioned beneath the surface of the body of water (1:08).  
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, though dolphins are arranged to swim within the body of water, examiner considers the body of water to read on a “pool” since it is man-made, delineated by a perimeter, and configured for swimming, including “swimming with dolphins”. 
Claim 16 is rejected based on the disclosure set forth above in the rejection of claims 8-10. 
As per claim 17, Dolphins Plunge does not expressly disclose the material of the transparent material. However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At time of filing, one ordinary skill in the art would recognize acrylic material to be suitable for its clear viewing from both sides of the structure, durability, and ease of manufacture (i.e. can be easily shaped).  
As per claim 18, secondary reference Hunter 2012 teaches wherein an exit flume 16 “exit” (paragraph [0041]) of the arcuate waterslide is immediately positioned at the arcuate travel path (Fig. 1). As stated above, and regarding the positioning of the arcuate path, Dolphin . 

10.	Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dolphin Plunge (“Dolphin Plunge Body Slide Both Slides (HD POVS) Aquatica Seaworld Water Park Orland” – uploaded 1/16/2013 by Attraction Spot; https://www.youtube.com/watch?v=jYLTzXLyRB8) (hereinafter “Dolphin Plunge”) in view of Hunter (US Pub. No. 2012/0277011)(hereinafter “Hunter 2012”) and further in view of Brassard (US Pub. No. 2010/0016091)
As per claims 13-15, Dolphin Plunge teaches sharp turns of the waterslide positioned above the surface of the water, but does not expressly disclose the wall as claimed, as the flume appears enclosed. However, Brassard, directed to the analogous art of water slides, teaches the following to be known in the art: a wall extending directly and upwardly from the ride surface at a perimeter of the ride surface, wherein at least a portion of the wall extends elevated above the ride surface; wherein the wall is curved concave inward toward a center of the waterslide feature (Fig. 10). Hence, at the time of applicant’s effective filing date, one having ordinary skill KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Open flumes increase exposure to the sun and outdoor elements and permit more light. Moreover, they are often preferred over completely enclosed rides by riders that don’t prefer extended claustrophobic-like ride features. 
As per claim 19, Dolphin Plunge teaches a closed flume and therefore does not teach a wall as claimed. However, Brassard, as stated above, teaches a wall connected with the ride surface as part of an open flume that transitions into an enclosed flume (Fig. 10).  As stated above, substituting the closed flume with the open flume of Brassard is obvious in the art for the same reasons set forth in the rejection of claims 13-15. Regarding the positioning of the open flume, one ordinary skill in the art would have found it obvious to position the open flume as close to the body of water as possible. Again, open flumes permit exposure to the outdoor elements and increase visibility. Moreover, they are often preferred over completely enclosed rides by those that struggle with claustrophobic rides. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the open flume portion being positioned as close the body of water as permissible yields a combined structure wherein the water is permitted to flow over the wall and make contact with the ride surface. 

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dolphin Plunge (“Dolphin Plunge Body Slide Both Slides (HD POVS) Aquatica Seaworld Water Park Orland” – uploaded 1/16/2013 by Attraction Spot; https://www.youtube.com/watch?v=jYLTzXLyRB8) (hereinafter “Dolphin Plunge”) in view of Hunter (US Pub. No. 2012/0277011)(hereinafter “Hunter 2012”) and further in view of Kojro (US Pub. No. 2009/0075740).
	As per claim 12, examiner cites to analogous art reference Kojro for its express teaching of utilizing a lake for the body of water that riders are submerged in (Fig. 1; paragraph [0012]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to substitute the body of water taught by Dolphin Plunge with the lake, to take advantage of naturally existing bodies (reduced manufacturing costs) as well as providing viewers the opportunity to see unique lake wildlife.  

12.	Claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Dolphin Plunge (“Dolphin Plunge Body Slide Both Slides (HD POVS) Aquatica Seaworld Water Park Orland” – uploaded 1/16/2013 by Attraction Spot; https://www.youtube.com/watch?v=jYLTzXLyRB8) (hereinafter “Dolphin Plunge”) in view of Hunter (US Pub. No. 2012/0277011)(hereinafter “Hunter 2012”) and further in view of Johnson (US Pub. No. 2006/0128487)
As per claim 19, Dolphin Plunge teaches a closed flume and therefore does not teach a wall as claimed. However, Johnson, directed to the analogous art of water slides, teaches the following to be known in the art: wherein the waterslide feature 1 comprises a wall “sides 21” . 

Response to Arguments
13.	Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive. Regarding the drawing objections, applicant asserts such features are taught by Fig.’s 1A, 1B and 2. Examiner respectfully disagrees. Fig. 2 shows a substantially overhead view of the ride and one ordinary skilled in the art cannot determine the relationship between the water surface and the water attraction structure.
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lastly, applicant argues that one ordinary skill in the art would not have found it obvious to implement a ride feature with the enlarged area for 360 degree arcuate path into the water slide of the Dolphin Plunge. Such a combination would “take up a substantial area of the dolphin . 


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711